11. Financial contributions to the International Fund for Ireland (2007-2010) (vote)
- Before the vote:
rapporteur. - Mr President, I wish to thank the members of the Committee on Regional Development for the support they have given to this report. I also wish to thank the Secretariat for its input.
Nothing I can say can adequately express the gratitude that the Irish people on both sides of the border feel for the investment that Europe has made for the economic regeneration of Northern Ireland, the border counties in the Irish Republic and the Northern Ireland Peace Process.
To date the International Fund for Ireland has contributed EUR 803 million of funding and has leveraged a further EUR 1.46 billion in supporting 5700 projects and the creation of 55 000 direct and indirect jobs. It is has also played a crucial role in easing sectarian tensions and bridging the divisions between the two traditions on the island. The guns are now hopefully permanently silent and the economies of Northern Ireland and the border counties of the south are beginning to realise their true economic potential.
This will be the last time that we will ask the EU for funding for this programme, as the International Fund will cease in 2010. We have had many false dawns in the past regarding the permanent political solution in Northern Ireland. However, my Irish colleagues and I are confident that we are, at long last, on the brink of a lasting solution and that a devolved government will soon become a reality for the long term.
(The President cut off the speaker)